

EXHIBIT 10.28


EXECUTION VERSION
_____________________________________________________________________________








SALE OF CRESCENT GATEWAY APARTMENTS
912 INNOVATION WAY,
ALTAMONTE SPRINGS, FLORIDA


* * *


PURCHASE AND SALE AGREEMENT




BETWEEN


GGT CRESCENT GATEWAY FL VENTURE, LLC,
AS SELLER


AND


NIC GATEWAY ORLANDO, LLC
AS PURCHASER


* * *


EFFECTIVE DATE: OCTOBER 26, 2016










______________________________________________________________________________












--------------------------------------------------------------------------------






ARTICLE 1
PURCHASE AND SALE OF PROPERTY    

1.1
Land    

1.2
Improvements    

1.3
Personal Property    

1.4
Leases    

1.5
Licenses    

1.6
Security Deposits    

1.7
Guaranties    

1.8
Contracts    

1.9
Permits    

1.10
Intangibles    

ARTICLE 2
PURCHASE PRICE AND DEPOSIT    

2.1
Payment    

2.2
Deposit    

ARTICLE 3
TITLE AND SURVEY    

3.1
State of Title to be Conveyed    

3.2
Title Commitment and Survey    

ARTICLE 4
PROPERTY INFORMATION    

4.1
Property Information    

ARTICLE 5
PURCHASER’S DUE DILIGENCE    

5.1
Purchaser’s Due Diligence    

5.2
As Is, Where Is    

ARTICLE 6
REPRESENTATIONS AND WARRANTIES    

6.1
Seller’s Representations and Warranties    

6.2
Purchaser’s Representations and Warranties    

6.3
Knowledge    

6.4
Survival    

ARTICLE 7
COVENANTS OF PURCHASER AND SELLER    

7.1
Operation of Property    

7.2
Governmental Notices    

7.3
Litigation    

7.4
Tradenames and Service Marks    

7.5
Surety and Maintenance Bonds    

ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING    

8.1
Conditions Precedent to Purchaser’s Obligation to Close    

8.2
Conditions Precedent to Seller’s Obligation to Close    



2

--------------------------------------------------------------------------------





8.3
Failure of a Condition    

8.4
Representations and Warranties    

ARTICLE 9
CLOSING    

9.1
Closing Date    

9.2
Seller’s Obligations at the Closing    

9.3
Purchaser’s Obligations at the Closing    

9.4
Escrow    

9.5
Costs and Adjustments at Closing    

ARTICLE 10
DAMAGE AND CONDEMNATION    

10.1
Damage    

10.2
Condemnation and Eminent Domain    

ARTICLE 11
REMEDIES AND ADDITIONAL COVENANTS    

11.1
Seller Default At or Before Closing    

11.2
Seller Default From and After Closing    

11.3
Purchaser Default    

11.4
Delivery of Materials    

ARTICLE 12
BROKERAGE COMMISSION    

12.1
Brokers    

12.2
Indemnity    

ARTICLE 13
NOTICES    

13.1
Written Notice    

13.2
Method of Transmittal    

13.3
Addresses    

ARTICLE 14
ASSIGNMENT    

ARTICLE 15
MISCELLANEOUS    

15.1
Entire Agreement    

15.2
Modifications    

15.3
Gender and Number    

15.4
Captions    

15.5
Successors and Assigns    

15.6
Controlling Law    

15.7
Exhibits    

15.8
No Rule of Construction    

15.9
Severability    

15.10
Time of Essence    

15.11
Business Days    



3

--------------------------------------------------------------------------------





15.12
No Memorandum    

15.13
Press Releases    

15.14
Attorneys’ Fees and Costs    

15.15
Counterparts and Expiration of Offer    

15.16
Waiver of Jury Trial    

15.17
Confidentiality    

15.18
Jurisdiction and Service of Process    

15.19
Exculpation    

15.20
Disclosures    

15.21
1031 Exchange    















4

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES


Exhibits


Exhibit A –    Legal Description
Exhibit B –     Escrow Agreement
Exhibit C –     Form of Special Warranty Deed
Exhibit D –     Form of Bill of Sale
Exhibit E –     Form of Assignment and Assumption Agreement
Exhibit F –     Form of Tenant Notification Letter




Schedules


Schedule 1.4 –    Rent Roll
Schedule 1.5 –    Licenses
Schedule 1.8 –    Contracts
Schedule 1.9 –    Permits
Schedule 6.1.3 –     Litigation
Schedule 6.1.8 –    Violations of Law
Schedule 7.5 –    Surety and/or Maintenance Bonds






5

--------------------------------------------------------------------------------








PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT CRESCENT GATEWAY FL VENTURE, LLC, a Delaware limited liability
company (“Seller”), and NIC GATEWAY ORLANDO, LLC, a Delaware limited liability
company (“Purchaser”).
ARTICLE 1
PURCHASE AND SALE OF PROPERTY



On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):
1.1    Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 912 Innovation Way, Altamonte Springs, Seminole County,
Florida, and described more particularly in Exhibit A attached hereto and
incorporated herein by reference, together with all rights and appurtenances
pertaining to such land, including, without limitation, all of Seller’s right,
title and interest in and to (i) all minerals, oil, gas, and other hydrocarbon
substances thereon; (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed; (iii) all development
rights, covenants, easements, privileges, and hereditaments, whether or not of
record, and (iv) all access, air, water, riparian, development, utility, and
solar rights (collectively, the “Land”).
1.2    Improvements. A 249-unit multi-family apartment project, and all other
improvements and structures constructed on the Land in connection therewith (the
“Improvements”).
1.3    Personal Property. All of Seller’s right, title and interest in and to
the following (collectively, the “Personal Property”; provided, the “Personal
Property” shall specifically exclude any property owned by tenants under
Leases):
1.3.1    mechanical systems, fixtures, machinery and equipment comprising a part
of or attached to or located upon the Improvements;
1.3.2    maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;
1.3.3    site plans, surveys, plans and specifications and floor plans in
Seller’s possession, if any, that relate to the Land or Improvements;
1.3.4    subject to Section 7.4.2, pylons and other sign structures situated on
or at the Land or Improvements; and
1.3.5    other tangible personal property owned by Seller and used exclusively
in connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).
1.4    Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.


1



--------------------------------------------------------------------------------





1.5    Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.
1.6    Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and not applied pursuant
to the terms thereof and in accordance with the terms of this Agreement.
1.7    Guaranties. Seller’s right, title and interest in any and all guaranties
of the Leases, if any.
1.8    Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, architectural, supply or service
contracts, plans and specifications, surveys, warranties and guarantees related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
(i) the existing property management agreement that will be terminated as of the
time of Closing, and (ii) the surety and maintenance bonds and letters of credit
referred to in Section 7.5 (collectively, the “Contracts”), a current list of
which is attached hereto as Schedule 1.8.
1.9    Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”), a current list of which is
attached hereto as Schedule 1.9.
1.10    Intangibles. Seller’s right, title and interest, if any, in and to the
following items, to the extent assignable and without warranty: consents,
licenses, approvals, certificates, development rights, warranties (including all
assignable termite warranties and bonds), resident and tenant files for current
residents and tenants, if any and to the extent owned by Seller and assignable,
but expressly excluding (i) any name or trademark containing the phrase
“Crescent”, or any variation or derivative thereof, relating to the Land, the
Improvements and/or Personal Property; and (ii) any web sites, web content, web
design, links, Internet domain names, manuals and instruction materials,
marketing materials relating to the Land, the Improvements and/or Personal
Property which include the word “Crescent”, or any variation or derivative
thereof (collectively, the “Intangibles”).


ARTICLE 2
PURCHASE PRICE AND DEPOSIT



2.1    Payment. The purchase price for the Property (the “Purchase Price”) is
Forty-Nine Million One Hundred Thousand and 00/100 Dollars ($49,100,000.00). The
cash due at Closing on account of the Purchase Price shall be subject to
adjustment as set forth in this Agreement. The Purchase Price shall be paid by
wire transfer of immediately available funds at the Closing. No portion of the
Purchase Price is allocated to the Personal Property or any other portion of the
Property other than the Land and the Improvements. Notwithstanding the forgoing,
the allocation of the Purchase Price for purposes of calculating local, state or
federal taxes or otherwise, shall not be restricted by this Agreement and shall
not require the consent of the other party.
2.2    Deposit.
2.2.1    Within two (2) Business Days following the Effective Date, Purchaser
shall deposit with Fidelity National Title Insurance Company, 2400 Maitland
Center Pkwy, Suite 200, Maitland, Florida 32751, Attention: Sam Sobering (the
“Escrow Agent” or “Title Company”), by bank wire transfer the sum of One Million
and 00/100 Dollars ($1,000,000.00), as an earnest money deposit to assure
Purchaser’s performance


2



--------------------------------------------------------------------------------





hereunder (together with all interest thereon if any, the “Deposit”). Prior to
making the Deposit, Seller, Purchaser and the Escrow Agent shall enter into an
escrow agreement substantially in the form of Exhibit B attached hereto (the
“Escrow Agreement”).
2.2.2    Escrow Agent shall place the Deposit in an interest-bearing escrow
account at a federally-insured (to the extent of the FDIC limits) commercial
bank acceptable to both Seller and Purchaser. The Escrow Agent shall hold the
Deposit in accordance with this Agreement and the Escrow Agreement. At Closing
(as hereinafter defined), Escrow Agent shall deliver the Deposit to Seller and
credit the Deposit against the Purchase Price.
ARTICLE 3     TITLE AND SURVEY


3.1    State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Special Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured, for whatever reason, at the earlier to occur of (A) Closing
hereunder or (B) five (5) Business Days after Seller notifies Purchaser that
Seller is unwilling or unable to cure or modify Purchaser’s Objections to the
reasonable satisfaction of Purchaser, and (v) the rights and interests of
parties claiming under the Leases.
3.2    Title Commitment and Survey.
3.2.1    Prior to the date of this Agreement, Seller has provided to Purchaser a
title commitment (the “Title Commitment”) for an ALTA owner’s policy of title
insurance (on the current ALTA 2006 Form) in the amount of the Purchase Price
with respect to the Property issued by the Title Company.
3.2.2    Prior to the date of this Agreement, Seller has provided to Purchaser a
copy of its existing survey of the Property (the “Survey”). Purchaser may
obtain, at Purchaser’s sole cost and expense, an update of the Survey of the
Property (certified to include Seller) prepared by a licensed surveyor.
Purchaser shall deliver a copy of the updated Survey to Seller and the Title
Company within five (5) Business Days after Purchaser’s receipt of the updated
Survey.
3.2.3    If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, in
Purchaser's sole discretion, or (ii) any exceptions appear in the Title
Commitment that are unacceptable to Purchaser, in Purchaser's sole discretion,
Purchaser shall, no later than October 28, 2016, notify Seller in writing of
such matters (“Purchaser’s Objections”). Except for Purchaser’s Objections that
are timely raised pursuant to the preceding sentence or pursuant to Section
3.2.4, Purchaser shall be deemed to have accepted the form and substance of the
Survey, all matters shown thereon, and all exceptions to the Title Commitment
and other items shown thereon. Within five (5) days after Seller’s receipt of
Purchaser’s Objections, Seller shall notify Purchaser in writing of the
Purchaser’s Objections, if any, which Seller elects to attempt to cure at or
prior to Closing. Seller’s failure to provide such a notice will be deemed an
election by Seller not to cure any Purchaser’s Objections. If Seller is unable
or unwilling to eliminate or modify all of Purchaser’s Objections to the
satisfaction of Purchaser, Purchaser may (as its sole and exclusive remedy)
terminate this Agreement by delivering written notice to Seller no later than
five (5) days after Seller’s written notice (or deemed notice) to Purchaser of
Seller’s intent to not cure one or more of such Purchaser’s


3



--------------------------------------------------------------------------------





Objections; in which event, the Deposit will be returned to Purchaser, and
neither party shall have any rights or obligations under this Agreement (other
than any obligations of either party that expressly survive termination).
3.2.4    If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than five (5) Business Days after
Purchaser’s receipt of the supplemented or updated Title Commitment or Survey,
as applicable, Purchaser shall have the right to object to any such matter, in
which event the same procedures for response, termination and waiver set forth
above shall apply to such new Purchaser’s Objections. Notwithstanding the
foregoing, in the event that any such matter not set forth on the original
Survey or the original Title Commitment is the result of an intentional act of
Seller after the Effective Date that is not otherwise permitted under this
Agreement, then Purchaser shall be permitted to pursue the remedies provided in
Section 11.1 hereof.
3.2.5    Notwithstanding anything contained herein to the contrary, Seller shall
have no obligation to take any steps, bring any action or proceeding or incur
any effort or expense whatsoever to eliminate, modify or cure any objection
Purchaser may have pursuant to Section 3.2.3 or Section 3.2.4.
ARTICLE 4      PROPERTY INFORMATION


4.1    Property Information. Prior to the Effective Date, Seller has made
available to Purchaser, either at the property management office at the Property
or via a due diligence website, certain materials which pertain to the
Property.  All materials pertaining to the Property that have been made
available to Purchaser on the due diligence website or at the property
management office on or before the Effective Date are hereinafter collectively
referred to as the “Property Information”.  Purchaser shall keep such Property
Information confidential, subject to Purchaser’s right to disseminate Property
Information to or among the parties listed in Section 15.17 of this Agreement,
and subject to the restrictions set forth in Section 15.17.  Seller makes no
representation or warranty as to the truth or accuracy of the Property
Information provided to Purchaser, except as otherwise expressly provided in
this Agreement. To the extent not provided to Purchaser pursuant to the first
sentence of this Section 4.1, either at the property management office at the
Property or via a due diligence website on or before the Effective Date,
Purchaser may submit supplemental written requests for Property Information to
Seller on or before October 28, 2016. Seller shall deliver such supplemental
Property Information requested by Purchaser in writing (either at the property
management office at the Property or via a due diligence website) on or before
November 1, 2016. Seller’s obligation to deliver such supplemental Property
Information shall be specifically limited and subject to only that Property
Information: (i) not initially provided to Purchaser pursuant to the first
sentence of this Section 4.1; (ii) in existence or prepared by Seller (or on
Seller’s behalf) as of the date of Purchaser’s written request; and (iii) in the
possession or control of Seller. Seller has no obligation to provide any
information other than the Property Information, but if Seller does provide
additional information regarding the Property requested by or for Purchaser,
that information shall constitute Property Information. Purchaser further agrees
that it shall bear the any risks due to its inability to obtain additional
information regarding the Property.


ARTICLE 5      PURCHASER’S DUE DILIGENCE


5.1    Purchaser’s Due Diligence
5.1.1    Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser's Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to


4



--------------------------------------------------------------------------------





this Section 5.1, to enter upon and pass through the Property during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser's
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
Without limiting the generality of the foregoing, (i) Purchaser agrees that it
shall not have the right to terminate this Agreement or obtain a reduction of
the Purchase Price as a result of any such fact, circumstance or other matter so
discovered (including, without limitation, relating to the physical condition of
the Property, the operations of the Property or otherwise), except as provided
in Section 5.1.4 below and (ii) Purchaser shall have no right to terminate this
Agreement or obtain a return of the Deposit except as expressly provided in this
Agreement.
5.1.2    In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser's Representatives shall (i) contact or have any discussions with any
of Seller's employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that all such contacts or discussions
shall, pending any such approval, be directed to Jay Curran via electronic mail
(at JCurran@crescentcommunities.com), (ii) interfere with the business of Seller
conducted at the Property or disturb the use or occupancy of any tenant or
occupant of the Property or (iii) damage the Property. In conducting any
inspection of the Property or otherwise accessing the Property, Purchaser and
Purchaser's Representatives shall at all times comply with, and shall be subject
to, the rights of the tenants under the Leases (and any persons claiming by,
under or through such tenants). Seller may from time to time establish in
writing reasonable rules of conduct for Purchaser and Purchaser's
Representatives in furtherance of the foregoing, and Purchaser shall comply with
all of Seller’s requirements regarding entry upon the Property. Purchaser shall
schedule and coordinate all inspections, including, without limitation, any
environmental tests, and other access with Seller and shall give Seller at least
two (2) Business Days’ prior notice thereof, or such shorter prior notice as
Seller may agree to. Seller shall be entitled to have a representative present
at all times during each such inspection or other access. Purchaser agrees to
pay to Seller on demand the actual and verified cost of repairing and restoring
any damage or disturbance which Purchaser or Purchaser's Representatives shall
cause to the Property. All inspection fees, appraisal fees, engineering fees and
other costs and expenses of any kind incurred by Purchaser or Purchaser's
Representatives relating to such inspection and its other access shall be at the
sole expense of Purchaser. Purchaser shall keep all information obtained during
its inspections and access to the Property confidential, subject to Section
15.17. If the Closing shall not occur for any reason whatsoever, Purchaser
shall: (A) promptly deliver to Seller, at no cost to Seller, without
representation or warranty of any kind, the originals of all tests, reports and
inspections of the Property, made and conducted by Purchaser or Purchaser's
Representatives or for Purchaser's benefit, that are in the possession or
control of Purchaser or Purchaser's Representatives; (B) promptly return to
Seller copies of all Property Information delivered by Seller to Purchaser; and
(C) promptly destroy all copies and abstracts of the materials referenced in (A)
and (B) above. Purchaser and Purchaser's Representatives shall not be permitted
to conduct borings of the Property or drilling in or on the Property, or any
other invasive, intrusive or destructive testing in connection with the
preparation of an environmental audit or in connection with any other inspection
of the Property without the prior written consent of Seller, which Seller may
give or withhold in its sole discretion (and, if such consent is given,
Purchaser shall be obligated to pay to Seller promptly on demand the actual and
verified cost of repairing and restoring any damage as aforesaid). This Section
5.1.2 shall survive the Closing or any termination of this Agreement.
5.1.3    Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at


5



--------------------------------------------------------------------------------





their expense: (i) commercial general liability (“CGL”) insurance, issued on a
form at least as broad as Insurance Services Office (“ISO”) Commercial General
Liability Coverage “occurrence” form CG 00 01 10 01 or another “occurrence” form
providing equivalent coverage, including contractual liability and personal
injury liability coverage, with limits of not less than One Million Dollars
($1,000,000) for any one occurrence and Two Million Dollars ($2,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker's compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer's liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker's
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer's liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.
5.1.4    Purchaser shall have until 5:00 p.m. (Eastern time) on November 4, 2016
(the “Study Period”) within which to determine, in its sole discretion, solely
whether the environmental condition of the Property is satisfactory to
Purchaser. If Purchaser, in its sole discretion, determines that environmental
condition of the Property is not satisfactory to Purchaser and that Purchaser
does not desire to proceed with the transactions contemplated under this
Agreement, then Purchaser shall deliver to Seller, prior to the expiration of
the Study Period, written notice that Purchaser does not desire to proceed with
the transactions contemplated under this Agreement and in such case, this
Agreement shall terminate upon Seller’s receipt of such notice, except for those
matters which are indicated herein as surviving termination, and the Deposit
shall be immediately returned to Purchaser. If Purchaser fails to timely notify
Seller prior to the expiration of the Study Period (with time being of the
essence) that Purchaser does not desire to proceed with the transactions
contemplated under this Agreement as aforesaid, then Purchaser shall be deemed
to have waived its right to terminate this Agreement under this Section 5.1.4.
5.1.5    Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement, except any arising from the discovery of preexisting conditions (so
long as Purchaser does not exacerbate any such condition). This Section 5.1.5
shall survive the Closing or any termination of this Agreement.
5.2    As Is, Where Is.
5.2.1    Except as provided in the express representations and warranties of
Seller set forth in Sections 6.1 and 12 of this Agreement and in Seller’s
Special Warranty Deed and the Bill of Sale (all as hereinafter defined)
(collectively, the “Express Representations”), Seller does not, by the execution
and delivery of this Agreement, and Seller shall not, by the execution and
delivery of any document or instrument executed and


6



--------------------------------------------------------------------------------





delivered in connection with the Closing, make any representation or warranty,
express or implied, of any kind or nature whatsoever, with respect to the
Property, and all such warranties are hereby disclaimed.
5.2.2    Without limiting the generality of the foregoing, other than the
Express Representations, Seller makes, and shall make, no express or implied
warranty as to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).
5.2.3    Notwithstanding anything to the contrary set forth in this Agreement,
but subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their “AS IS” “WHERE IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that Seller’s
willingness to sell the Property to Purchaser at the Purchase Price has been
induced, in part, by the agreement of Purchaser to purchase the Improvements and
the Personal Property in such “AS IS” condition. Purchaser hereby acknowledges,
represents and warrants that it is not in a disparate bargaining position with
respect to Seller in connection with the transaction contemplated hereby, that
Purchaser freely and fairly agreed to the waivers and conditions of this
Section 5.2 as part of the negotiations of this Agreement, and Purchaser has
been represented by adequate legal counsel in connection herewith and has
conferred with such legal counsel concerning the waivers and other conditions of
this Section 5.2.
5.2.4    Without in any way limiting any provision of this Section 5.2,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 7.1
of this Agreement, and subject to Article 10 hereof, Purchaser hereby waives,
releases and discharges any claim it has, might have had or may have against
Seller with respect to (i) the Disclaimed Matters, (ii) the condition of the
Property as of the Closing Date, (iii) the past, present or future condition or
compliance of the Property with regard to any environmental protection,
pollution control or land use laws, rules, regulations, orders or requirements,
including, without limitation, CERCLA (as hereinafter defined), or (iv) any
other state of facts that exists with respect to the Property. The waiver,
release and discharge set forth in this Section 5.2.4 shall survive the Closing
or any termination of this Agreement.
ARTICLE 6      REPRESENTATIONS AND WARRANTIES


6.1    Seller’s Representations and Warranties. Seller represents to Purchaser
as of the Effective Date as follows:
6.1.1    Organization. Seller is a Delaware limited liability company, duly
formed and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Florida.
6.1.2    Authority/Consent. Seller possesses all requisite power and authority,
and has taken all actions required by its organizational documents and
applicable law, to execute and deliver this Agreement and will by Closing have
taken all actions required by its organizational documents and applicable law,
to consummate the transactions contemplated by this Agreement.
6.1.3    Proceedings. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, Seller has not received any written notice of
any pending, or threatened, judicial, municipal or


7



--------------------------------------------------------------------------------





administrative proceedings concerning or involving the Property, including,
without limitation, proceedings for or involving collections, condemnation,
eminent domain, special assessments or alleged building code or environmental or
zoning violations, or personal injuries or property damage alleged to have
occurred on the Property or by reason of the condition, use of, or operations
on, the Property.
6.1.4    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
6.1.5    Contracts. Except for the Contracts referenced on Schedule 1.8, there
are no current contracts of construction, employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller. Seller has not received any written
notice of uncured default and Seller has no knowledge of any existing uncured
defaults under the Contracts.
6.1.6    Employees. Seller has no employees.
6.1.7    Leases. Except for (i) the Leases referenced on the rent roll attached
as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and (iii) the
leases, amendments or other occupancy agreements which may be entered into by
Seller pursuant to Section 7.1 of this Agreement, there are no leases, rental
agreements, licenses, license agreements or other occupancy agreements with
anyone in effect which will affect the Property after Closing. To Seller’s
knowledge, each Lease is in full force and effect. Seller will provide Purchaser
with true, correct and complete copies of all Leases, including all amendments
and modifications thereto, as part of the Property Information.
6.1.8    Violations of Law. Except as set forth on Schedule 6.1.8, and to
Seller’s knowledge, Seller has not received written notice from any governmental
authority of any violation of any federal or municipal laws, ordinances, orders,
regulations and requirements affecting the Property or any portion thereof
(including the conduct of business operations thereon) which are unresolved.
6.1.9    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).
6.1.10    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.
6.1.11    Prohibited Transaction. Neither Seller nor any person, group, entity
or nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or


8



--------------------------------------------------------------------------------





predicate crimes to money laundering. None of the funds of Seller have been or
will be derived from any unlawful activity with the result that the investment
of direct or indirect equity owners in Seller is prohibited by law or that the
transactions contemplated by this Agreement or this Agreement is or will be in
violation of applicable law. Seller has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.
6.1.12     Insurability. To Seller’s knowledge, Seller has not received any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property that
have not been cured or repaired.


6.1.13    Certificates of Occupancy. To Seller’s knowledge, Seller has not
received any written notice of any, and to Seller’s knowledge there are no,
threatened or actual cancellation or suspension of any certificate of occupancy
or other certificate, license or permit for any portion of the Improvements.


6.1.14    Hazardous Materials. To Seller's knowledge, except as may be contained
in the Property Information, no Hazardous Materials (as hereinafter defined)
exist on or under the Property in violation of law. “Hazardous Materials” means:
(a) substances defined as “hazardous substances,” “hazardous materials,” or
“toxic substances” under federal, state or local law; (b) asbestos and any form
of urea formaldehyde foam insulation, transformers or other equipment which
contain dielectric fluid or other fluids containing levels of polychlorinated
biphenyls; (c) petroleum and/or petroleum products or by-products; and (d) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority or may or could pose a hazard to the
health and safety of the occupants of the Property or the owners and/or
occupants of the properties adjacent to the Property.
6.1.15    Underground Storage Tanks. To Seller's knowledge, except as may be
contained in the Property Information, there currently are no underground
storage tanks on the Property.
6.2    Purchaser’s Representations and Warranties. Purchaser represents to
Seller, as of the Effective Date, as follows:
6.2.1    Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and, prior to Closing shall be qualified to do business in the State of Florida.
6.2.2    Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.
6.2.3    Prohibited Transaction. Neither Purchaser nor any person, group, entity
or nation that Purchaser is acting, directly or indirectly for, or on behalf of,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
the transactions contemplated by this Agreement, directly or indirectly, on
behalf


9



--------------------------------------------------------------------------------





of, any such person, group, entity or nation. Purchaser is not engaging in the
transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transactions contemplated by this Agreement or this Agreement is or
will be in violation of applicable law. Purchaser has and will continue to
implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.
6.2.4    ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Interest
are not subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.
6.3    Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Brian J. Natwick (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.
6.4    Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred eighty (180)
days, subject to the provisions of Section 11.1 of this Agreement (the “Survival
Period”). Purchaser shall provide Seller with written notice (a “Notice of
Breach”) of any alleged breach or failure of any representation or warranty made
by Seller and specifying the nature thereof within ten (10) Business Days after
Purchaser’s discovery of such alleged breach or failure. Purchaser shall
commence any action, suit, or proceeding with respect to any breach or failure
that is the subject of the Notice of Breach, if at all (as provided below), on
or before the date that is sixty (60) days after the expiration of the Survival
Period (“Suit Deadline”). Seller acknowledges and agrees that the resolution of
such action, suit, or proceeding may not occur until after the expiration of the
Survival Period, and the Survival Period shall be deemed to be tolled with
respect to (and only with respect to) any alleged breach or failure of a
representation or warranty of which Seller receives a Notice of Breach before
the expiration of the Survival Period, provided Purchaser files an action, suit,
or proceeding, and serves Seller, with respect thereto prior to the Suit
Deadline. Notwithstanding the foregoing to the contrary, Seller shall have no
liability in connection with this Agreement by reason of any inaccuracy of a
representation or warranty if, and to the extent that, such inaccuracy is
disclosed to Purchaser in writing or otherwise included in the Property
Information at the time of the Closing and Purchaser elects, nevertheless, to
consummate the transaction contemplated hereby.
ARTICLE 7      COVENANTS OF PURCHASER AND SELLER


7.1    Operation of Property. From the Effective Date until the earlier of (i)
the termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.
7.1.1    (a)    From the Effective Date until the Closing, Seller shall continue
to market the Property to prospective tenants and enter into Leases in the
ordinary course of Seller’s business as conducted in the calendar year to date
(the “Existing Practices”). Notwithstanding the foregoing, Seller shall not
enter into any new Lease or modification of any existing Lease that: (a) is not
substantially in the form of its standard apartment lease form, or (b) is for a
term that is greater than one (1) year, except in accordance with Existing
Practices, or (c) is for a rent rate lower than is consistent with the Existing
Practices for the Property, or (d)


10



--------------------------------------------------------------------------------





grants rent concessions to the tenant which are materially inconsistent with the
Existing Practices for the Property. Upon the termination of the Study Period,
Seller shall not, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed, cancel or terminate
any Lease or commence collection, unlawful detainer, eviction or other remedial
action against any tenant the occurrence of a default by the tenant under its
Lease.
(a)    Seller shall continue to operate the Improvements and the Property in the
ordinary course of business between the Effective Date and the Closing Date,
such operation to include the continuation of maintenance and repair programs
including, but not limited to, any repairs requested by tenants prior to the
Closing Date which are the responsibility of the landlord under the Leases.
Seller shall not take any of the following actions after the Effective Date of
this Agreement without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed:
(i) 
make or permit to be made any material alterations to or upon the Property
except as required under Article X hereof;

(ii) 
enter into any contracts for the provision of services and/or supplies to the
Property which are not terminable without premium or penalty by Purchaser upon
thirty (30) days’ prior written notice following the Closing, or amend or modify
the Contracts in any manner, unless such Contract as amended may be terminated
without premium or penalty upon thirty (30) days’ prior written notice, or
knowingly fail to timely perform its material obligations under the Contracts
(provided that in the case of emergency or other exigent circumstances, Seller
shall have the right to enter into contracts to perform repairs or replacements
without Purchaser’s consent);

(iii) 
encumber, sell or transfer the Property or any interest therein or alter or
amend the zoning classification of the Land or Improvements; or

(iv) 
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2016 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

(b)    Seller shall cause all apartment units on the Property which become
vacant more than fourteen (14) days prior to Closing to be in a “rent ready”
condition, and to the extent that any such units are not in rent ready condition
on the Closing Date, Purchaser shall receive a credit at Closing equal to Five
Hundred and No/100 Dollars ($500.00) for each such unit not in “rent ready”
condition. Two (2) Business Days prior to Closing, Seller and Purchaser (or
their designated representatives) shall inspect the Property and agree upon the
number of non “rent ready” units. The term “rent ready” shall mean: cleaned and
prepared for occupancy for a new tenant, including the painting or cleaning of
walls, the professional cleaning or replacement of carpets, and with all
appliances in working condition, consistent with Seller’s Existing Practices.
(c)    Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five (5)
Business Day period, Purchaser shall be deemed to have approved same.
7.1.2    Purchaser shall review the Contracts to determine, among other things,
whether such Contracts are terminable, and to determine whether Purchaser
desires to assume any of such Contracts. Not later than five (5) Business Days
prior to the Closing Date, Purchaser shall deliver a notice to Seller setting


11



--------------------------------------------------------------------------------





forth which of such Contracts, if any, that Purchaser elects to have Seller
attempt to terminate. Seller will deliver notices of termination at Closing
canceling such Contracts as Seller is timely notified of by Purchaser. At
Closing, Seller shall assign to Purchaser, and Purchaser shall assume, the
Contracts (as identified on Schedule 1.8 hereto) pursuant to the Bill of Sale
and Assignment and Assumption Agreement.
7.2    Governmental Notices. Promptly after receipt, Seller shall provide
Purchaser with copies of any written notices that Seller receives with respect
to (i) any special assessments or proposed increases in the valuation of the
Property; (ii) any condemnation or eminent domain proceedings affecting the
Property; or (iii) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property. In
addition, Seller shall deliver or cause to be delivered to Purchaser, promptly
upon receipt thereof by Seller, copies of any written notices of default given
or received by Seller under any of the Leases.
7.3    Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or that materially affects the Property and that is instituted after the
Effective Date.
7.4    Tradenames and Service Marks.
7.4.1    Purchaser hereby acknowledges and agrees that the name “Crescent”, any
other trade name or service mark which includes the word “Crescent” or any other
trade name or service mark of Seller or its members (hereinafter collectively
referred to as the “Marks”), and each of them, are trade names and service marks
of Crescent Communities, LLC; that the Marks, and each of them, are the sole and
exclusive property of Crescent Communities, LLC, which owns all right, title,
and interest in and to the Marks, and each of them; and that, by this Agreement,
Purchaser shall acquire no ownership right or interest of any kind in or to the
Marks, or any of them. Purchaser further acknowledges and agrees that any use by
Purchaser of the Marks, or any of them, in any manner in connection with the
Property or otherwise, will result in immediate and irreparable injury to Seller
and its affiliates, including, Crescent Communities, LLC, and that Seller and/or
its affiliates, including, Crescent Communities, LLC, shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 7.4.1. Purchaser may
continue to use “Gateway” in the name of the Property after Closing provided
Purchaser does not use the “Crescent” name or any of the Marks; provided,
however, nothing contained herein shall be deemed to be a warranty of Seller’s
or Purchaser’s right to use such names.
7.4.2    Purchaser agrees to remove the “Crescent” name from the Property after
Closing, including changes in signage, lease forms, and the like. Purchaser
agrees to attach a substantial, temporary sign over the existing “Crescent” name
or logo on all sign(s) within twenty-four (24) hours after Closing so that the
word “Crescent” will not be visible. Purchaser shall keep such temporary signage
in place until Purchaser installs permanent replacements of such signage, and
Purchaser shall install such permanent replacement signage on or before the date
that is thirty (30) days after Closing. All other signage on the Property
containing the Crescent name or any of the Marks shall be promptly removed or
replaced, but in any event, on or before the date that is thirty (30) days after
Closing.
7.4.3    This Section 7.4 shall survive the Closing.
7.5    Surety and Maintenance Bonds.
7.5.1    Seller and/or its affiliates were required to provide surety and/or
maintenance bonds in connection with the construction of the Property as
specified on Schedule 7.5 hereto. As a condition to Seller’s obligation to close
and consummate the transaction contemplated herein, Purchaser agrees that


12



--------------------------------------------------------------------------------





concurrently with the Closing Purchaser shall be required to provide substitute
surety and/or maintenance bonds to replace the bonds attached hereto as Schedule
7.5 so that Seller will be able to have the existing surety and/or maintenance
bonds returned to Seller on the Closing Date. Seller shall cooperate with
Purchaser in coordinating the preliminary communication with the intended
beneficiary or obligee with respect to the replacement of any such existing
surety and/or maintenance bonds.
7.5.2    This Section 7.5 shall survive the Closing.
ARTICLE 8      CONDITIONS PRECEDENT TO CLOSING


8.1    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date of the following conditions, any of which may be waived in writing
by Purchaser in Purchaser’s sole and absolute discretion.
8.1.1    Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.
8.1.2    Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.
8.2    Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation
to sell the Property is subject to satisfaction, on or before the Closing Date
of the following conditions, any of which may be waived in writing by Seller, in
Seller’s sole and absolute discretion:
8.2.1    Purchaser shall have performed and observed, in all material respects,
all covenants of Purchaser under this Agreement.
8.2.2    All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
8.3    Failure of a Condition
8.3.1    In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
thirty (30) additional days, by giving notice thereof to Purchaser within such
ten (10) Business Day period. Further, Purchaser shall have the right to waive
the unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice.


13



--------------------------------------------------------------------------------





8.3.2    If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.
8.4    Representations and Warranties. All representations and warranties made
by Seller in this Agreement shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except to the extent the facts
and circumstances underlying such representations and warranties may have
changed as of the Closing; provided, however, that if on the Closing Date any
such representations and warranties are not true and correct in all material
respects or Seller has not performed all material covenants required to be
performed by Seller pursuant to this Agreement, Purchaser shall have the option
to: (A) waive all or any of such waived such representation, warranty or
covenant and proceed with Closing; or (B) terminate Purchaser’s obligation to
purchase the Property by written notice to Seller, whereupon Purchaser shall be
entitled to a return of the Deposit.
ARTICLE 9      CLOSING


9.1    Closing Date. The consummation of the transaction contemplated hereby
(the “Closing”) will take place at the office of Escrow Agent, via an escrow
closing, on December 1, 2016 (with time being of the essence with respect
thereto), or such earlier date as Seller and Purchaser may mutually agree upon
in writing (the “Closing Date”). Purchaser and Seller agree to finalize and
execute all documents necessary for the consummation of the transaction
contemplated herein, including but not limited to the settlement statement, and
to deliver all such documents to the Title Company in escrow not later than the
end of the Business Day immediately preceding the Closing Date in order to
ensure the orderly and timely transfer of all funds necessary for Closing by not
later than 1:00 p.m. (Eastern time) on the Closing Date.
9.2    Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
9.2.1    Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:
9.2.1.1    Special Warranty Deed in the form of Exhibit C hereto (the “Deed”);
9.2.1.2    Bill of Sale in the form of Exhibit D hereto;
9.2.1.3    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.2.1.4    Letters to each tenant under the Leases in the form of Exhibit F
hereto, notifying tenants of the conveyance of the Property to Purchaser and
advising them that, following the Closing Date, all future payments of rent are
to be made in the manner set forth therein;
9.2.1.5    Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.2.1.6    A current rent roll for the Property in substantially the form
attached hereto as Schedule 1.4, certified by Seller as being true, correct and
complete in all material respects as of the Closing Date;
9.2.1.7    Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;


14



--------------------------------------------------------------------------------





9.2.1.8    An affidavit duly executed by Seller stating that Seller is not a
"foreign person" as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;
9.2.1.9    A duly executed affidavit in a form customarily used for commercial
real estate transactions in the State of Florida and which is acceptable to the
Title Company, showing among other things that all debts for labor and materials
in respect of the Property incurred by or on behalf of Seller have been paid in
full and that there are no outstanding claims, suits, debts, rights of
occupancy, encumbrances, liens or judgments against the Property, except matters
approved or waived by Purchaser pursuant to Article III hereof;
9.2.1.10    Such organizational documents, resolutions, consents and authority
documents evidence as is reasonably required by the Title Company to evidence
the authority of Seller and those individuals acting on behalf of Seller to
enter into this Agreement and consummate the transaction contemplated herein;
9.2.1.11    Such real property excise tax affidavits and any and all forms,
affidavits and certificates required to be filed in connection with the
imposition and/or payment of any and all applicable federal, state, county,
municipal and other transfer taxes in connection with conveyance of the
Property, in proper form for submission; and
9.2.1.12    Copies of notices of termination of such other service agreements
and contracts that Purchaser elected to have terminated in accordance with
Section 7.1.2.
9.2.2    Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller’s possession of all items constituting the
Property Information referenced in Article 4, along with all original plans,
drawings, specifications, architectural documents, permits, authorizations,
certificates of occupancy and governmental licenses for the Improvements or the
Property to the extent the same are in Seller’s possession or control and not
previously provided in conjunction with the Property Information.
9.2.3    Possession. Seller will deliver to Purchaser possession of the
Property, subject to the Leases.
9.2.4    Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.
9.2.5    Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.
9.3    Purchaser’s Obligations at the Closing. At the Closing, Purchaser will
do, or cause to be done, the following:
9.3.1    Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:
9.3.1.1    Bill of Sale in the form of Exhibit D hereto;
9.3.1.2    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.3.1.3    Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;


15



--------------------------------------------------------------------------------





9.3.1.4    Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and
9.3.1.5    A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct.
9.3.2    Payment of Consideration. Purchaser shall pay to Escrow Agent by bank
wire transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 2:00 p.m. (Eastern
time) on the Closing Date (the “Wiring Deadline”), with time being strictly of
the essence with respect thereto.
9.3.3    Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.
9.4    Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.
9.5    Costs and Adjustments at Closing.
9.5.1    Expenses. Seller shall pay (a) the fees of any counsel representing
Seller in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, (c) all charges and costs for all title examinations,
title commitments and premiums for base owner’s title insurance policies,
excluding the costs of any endorsements, (d) the recording charges for the Deed
and any other documents to clear title and (e) documentary stamp or transfer
taxes for recording the Deed. Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction, (ii) costs and
expenses related to the updated Survey, (iii) the costs and expenses related to
all of Purchaser’s due diligence studies and investigations, (iv) one-half (1/2)
of the escrow fee charged by Escrow Agent, (v) all costs related to Purchaser’s
financing of the Property (including, but not limited to, documentary stamp
taxes and non-recurring intangible taxes in connection therewith), if
applicable, and (vi) all charges and costs for any endorsements to the title
insurance policies obtained by Purchaser and the costs of any lender’s title
insurance policy obtained by Purchaser. Any other costs or expenses incident to
this transaction and the closing thereof not expressly provided for above shall
be allocated between and paid by the parties in accordance with custom and
practice in Seminole County, Florida.
9.5.2    Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be paid at or
before Closing and prorated between Seller and Purchaser as of the Apportionment
Time (as hereinafter defined) on the basis of actual bills therefor. Any and all
rebates or reductions in taxes received subsequent to Closing for the calendar
year in which Closing occurs, net of costs of obtaining the same (including
without limitation reasonable attorneys’ fees) and net of any amounts due to
tenants, shall be prorated as of the Apportionment Time, when received. The
current installment of all special assessments, if any, which are a lien against
the Property at the time of Closing and which are being or may be paid in
installments shall be prorated as of the Apportionment Time. As used herein, the
term “Apportionment Time” shall mean 11:59 p.m. Eastern time on the date
immediately prior to the Closing Date.
9.5.3    Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as
a credit against the Purchase Price, an amount equal to all security deposits
and other deposits held by Seller under the Leases (together with accrued
interest thereon required by law or by the terms of the Leases), and thereafter
Purchaser shall be solely obligated for the return of such security deposits and
other deposits.


16



--------------------------------------------------------------------------------





9.5.4    Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Seller shall have the right to pursue all rights and remedies
against the tenants to recover such delinquencies; provided, however, that
Seller shall not be entitled to dispossess such tenants. Purchaser shall
promptly remit to Seller any rent or payments for any charges received by
Purchaser subsequent to Closing which are attributable to periods prior to
Closing; provided, however, that such amounts received from tenants after
Closing will first be applied to such charges as are then due and then applied
in their reverse order of accrual until applied in full. From and after Closing
and for a period of sixty (60) days thereafter, Purchaser shall use commercially
reasonable efforts to collect from the tenants all rents that are delinquent for
the period prior to Closing (provided same shall be at no material cost to
Purchaser and in no event shall Purchaser be required to institute any
litigation in connection therewith).
9.5.5    Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, obtain a reading of each such meter and a final bill as of the
Closing Date. If there is no such meter or if the bill for any of the foregoing
shall have not been issued as of the Closing Date, the charges therefor shall be
adjusted as of the Apportionment Time on the basis of the charges of the prior
period for which such bills were issued and shall be further adjusted between
the parties when the bills for the correct period are issued. Seller and
Purchaser shall cooperate to cause the transfer of utility accounts from Seller
to Purchaser. Seller shall be entitled to retain any utility security deposits
to be refunded. At Closing, Purchaser shall post substitute utility security
deposits to replace those previously paid by Seller or, if the utility provider
will not refund such deposits to Seller, Seller shall be reimbursed therefor by
Purchaser at Closing.
9.5.6    Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time. All
advance incentive payments received by Seller in connection with the Contracts
shall be prorated as of the Closing Date (excluding, however, any prepaid
amounts, upfront fees, advance payments, signing bonuses or similar items paid
to Seller or any predecessor-in-title to Seller with respect to any cable,
communication or similar operational contract or agreement, which shall not be
prorated and will be retained by Seller).
9.5.7    Certain Obligations under Developer’s Agreement with City of Altamonte
Springs, Florida. The parties acknowledge and agree that the Permitted
Exceptions include that certain Developer's Agreement and Grant of Cross Access
Easement (the “Developer’s Agreement”) by and between GGT Crescent Gateway FL
Venture, LLC, and the City of Altamonte Springs, Florida, recorded May 11, 2015
in Official Records Book 8467, Page 862, of the Public Records of Seminole
County, Florida, which Agreement includes, among other obligations, certain
obligations of the owner of the Property to participate in the pro-rata share of
the cost for one or more traffic signals in the vicinity of the Property (the
“Traffic Signalization Costs”). Notwithstanding anything to the contrary in this
Agreement, Purchaser and Seller agree that, as between Purchaser and Seller, (i)
Seller shall be solely responsible to pay the Traffic Signalization Costs with
respect to the traffic signal installed prior to the Effective Date at the
intersection of Gateway Drive and Inspiration Avenue; and (ii) at Closing,
Purchaser shall assume all obligations of Seller arising under the Developer’s
Agreement from and after the Closing Date.
9.5.8    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will obtain its own insurance coverage.
9.5.9    Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall


17



--------------------------------------------------------------------------------





be added to or subtracted from the cash balance of the Purchase Price to be paid
to Seller at the Closing, as applicable. Not later than the date that is one
hundred eighty (180) days after the Closing Date. Seller and Purchaser shall
reprorate the adjustments and prorations provided for herein respecting any
items that were not capable of being determined as of the Closing Date or that
previously were wrongfully determined and need to be corrected and the manner in
which such items shall be determined and paid. The net amount due Seller or
Purchaser, if any, by reason of adjustments to the Closing Statement shall be
paid in cash by the party obligated therefor within five (5) Business Days
following the reproration by Seller and Purchaser. The reproration agreed to by
Seller and Purchaser not later than one hundred eighty (180) days after the
Closing Date shall be conclusive and binding on the parties hereto except for
any items that are not capable of being determined at the time such reproration
has been made by Seller and Purchaser and shall be conclusive and binding on the
parties hereto except for any items that are not capable of being determined at
that time of reproration, which items shall be determined and paid promptly as
soon as they are capable of being determined. Prior to and following the Closing
Date, each party shall provide the other with such information as the other
shall reasonably request (including, without limitation, access to the books,
records, files, ledgers, information and data with respect to the Property
during normal business hours upon reasonable advance notice) in order to make
the preliminary and final adjustments and prorations provided for herein.
9.5.10    Survival. The provisions of this Section 9.5 shall survive Closing.
ARTICLE 10      DAMAGE AND CONDEMNATION


10.1    Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.
10.1.1    Minor Damage. If the cost of restoring and repairing the portion the
damaged Property to substantially its present condition is equal to or less than
three percent (3%) of the Purchase Price (as reasonably estimated by such
independent consultant), then Purchaser shall have no right to terminate this
Agreement and shall purchase the Damaged Property in its damaged condition and
be fully responsible for repair thereto, and at the Closing, Seller shall assign
to Purchaser (to the extent assignable) all rights of Seller in and to the net
proceeds of property insurance (including net proceeds for rent loss coverage)
currently maintained by Seller, and Purchaser shall receive a credit against the
Purchase Price in the amount of any deductible under such property insurance
policy, but without any other claim or offset resulting from such destruction or
damage; provided, however, that if the rights of Seller in and to such property
insurance proceeds are not assignable to Purchaser, then Purchaser shall receive
at Closing a credit against the Purchase Price in the amount of an independent
third party good faith bid obtained from an independent consultant acceptable to
by Purchaser and Seller for the restoration of the destruction or damage, less
the amount of the insurance policy deductible credited as provided above.
10.1.2    Major Damage. If the cost of restoring and repairing the portion the
damaged Property to substantially its present condition is more than three
percent (3%) of the Purchase Price (as reasonably estimated by such independent
consultant acceptable to Purchaser and Seller), then Purchaser shall have the
option, to be exercised within ten (10) Business Days from the date of
Purchaser's receipt of such estimate (or such shorter period as to permit
Closing to occur not later than the Closing Date, time being strictly of the
essence), to terminate this Agreement, in which event the Deposit paid shall be
immediately refunded to Purchaser, and neither party hereto shall have any
further duties, obligations or liabilities to the other, except as specifically
provided herein. If Purchaser shall not elect to terminate this Agreement as
provided in this Section 10.1.2, then this Agreement shall remain in full force
and effect, and Purchaser shall purchase the Property in its damaged condition
and be fully responsible for repair thereto, and at the Closing, Seller shall
assign to Purchaser (to the extent assignable) all rights of Seller in and to
the net proceeds of property insurance (including net proceeds of rent loss
coverage) currently maintained by Seller, and Purchaser shall receive a


18



--------------------------------------------------------------------------------





credit against the Purchase Price in the amount of any deductible under such
property insurance policy, but without any other claim or offset resulting from
such destruction or damage; provided, however, that if the rights of Seller in
and to such property insurance proceeds are not assignable to Purchaser, then
Purchaser shall receive at Closing a credit against the Purchase Price in the
amount of an independent third party good faith bid obtained from an independent
consultant acceptable to by Purchaser and Seller for the restoration of the
destruction or damage, less the amount of the insurance policy deductible
credited as provided above. Seller shall not negotiate for or agree to an award
or settlement without the approval of Purchaser.
10.2    Condemnation and Eminent Domain. If at any time prior to the Closing
Date, there shall be a taking by eminent domain proceedings or the commencement
of any such proceedings, with respect to a Property (the “Taken Property”),
Seller shall promptly give written notice thereof to Purchaser, and, if such
taking by eminent domain proceedings would result in a Material Change in the
Taken Property, Purchaser shall have the right, at Purchaser's sole option, to
terminate this Agreement by giving written notice to Seller within ten (10)
Business Days after Purchaser receives written notice of such proceedings, in
which event the Deposit paid shall be immediately refunded to Purchaser, and
neither party hereto shall have any further duties, obligations or liabilities
to the other, except as specifically provided herein. A “Material Change” means
a taking that would result in: (a) the Property not being in compliance with all
laws, rules, and regulations, (b) a diminution in value of the Property or a
cost to restore either Property of more than three percent (3%) of the Purchase
Price of the Property allocated to the Taken Property as estimated by an
independent consultant acceptable to Purchaser and Seller. If Purchaser does not
so terminate this Agreement, the Purchase Price for the Property shall be
reduced by the total of any awards or other proceeds received by Seller
(directly or indirectly) with respect to any such taking, and at the Closing,
Seller shall assign to Purchaser all rights of Seller in and to any awards or
other proceeds payable by reason of any taking. Seller shall not negotiate for
or agree to an award or settlement without the approval of Purchaser. The
Closing Date shall be postponed, as required, in order for the parties to obtain
an estimate of the diminution in value or cost to restore and for Purchaser to
have the stipulated time to exercise its option to terminate.
ARTICLE 11      REMEDIES AND ADDITIONAL COVENANTS


11.1    Seller Default At or Before Closing. If Seller is in breach or default
of any of its obligations or agreements hereunder when performance is required
on or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser shall become actually aware of same on or prior to
the Closing Date and Purchaser shall not have waived its claims with regard to
same pursuant to this Agreement, then Purchaser shall give Seller written notice
of such breach or default on or prior to the Closing Date and Seller shall have
ten (10) Business Days from the date of receipt of such notice to cure such
breach or default and the Closing Date shall be extended accordingly. If Seller
fails to cure such breach or default within such ten (10) Business Day period,
then Purchaser shall have the right, at its sole option and as its sole remedy,
and Purchaser hereby waives its right to pursue any other remedy at law or in
equity, and as Purchaser’s sole and exclusive remedy, Purchaser shall either (i)
to terminate this Agreement by written notice to Seller and the Escrow Agent, in
which event the Deposit shall be returned to Purchaser, whereupon neither party
shall have any further rights, duties or obligations hereunder other than the
obligations and rights set forth herein that expressly survive the termination
of this Agreement, or (ii) to pursue specific performance of the obligations of
Seller hereunder. Notwithstanding the foregoing, if specific performance is
unavailable due to Seller’s conveyance of the Property to a third party in
default of any of its obligations under this Agreement, then in addition to
Purchaser’s remedies available under (ii) in this Section 11.1, Seller shall
also reimburse Purchaser for its reasonable verified out-of-pocket expenses
actually incurred with third parties in connection with the transaction
contemplated under this Agreement, not to exceed Fifty Thousand and 00/100
Dollars ($50,000.00). As a condition precedent to Purchaser’s exercising any
right it may have to bring an action for specific performance hereunder,
Purchaser must commence such action for specific performance within thirty (30)
days after the scheduled Closing Date. Purchaser agrees that its failure


19



--------------------------------------------------------------------------------





to timely commence such an action for specific performance within such thirty
(30) day period shall be deemed a waiver by it of its right to commence an
action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against the Property. In no event shall Purchaser seek, or
Seller be liable for, any damages to Purchaser, including, without limitation,
punitive or consequential damages.
11.2    Seller Default From and After Closing. Subject to the limitations set
forth in Section 6.4 of this Agreement, if Seller is in breach or default of any
of its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall have thirty (30) days from the date of
receipt of such notice to cure such breach or default. If Seller fails to cure
such breach or default within such thirty (30) day period, and the reasonably
estimated losses or damages sustained as a result of Seller’s failure or
inability to perform any of its obligations, agreements or Express
Representations hereunder exceed Twenty-Five Thousand and 00/100 Dollars
($25,000.00), then Seller shall be liable for the actual direct damages suffered
by Purchaser due to such uncured breach or default from the first dollar of
loss. Notwithstanding anything to the contrary contained herein, (i) in no event
shall Seller be liable to Purchaser for damages in an aggregate amount in excess
of Four Hundred Ninety-One Thousand and 00/100 Dollars ($491,000.00) (the “Cap
Amount”), (ii) Seller’s inability to satisfy a condition of this Agreement shall
not be considered a default by Seller hereunder unless such inability results
from the breach of any of Seller’s representations set forth in Section 6.1 or
the breach of Seller’s express covenants and obligations hereunder, and (iii) if
Purchaser has knowledge of a default by Seller on the Closing Date and Purchaser
elects to close the transaction contemplated herein, Purchaser shall be deemed
to have irrevocably waived such default and Seller shall not have any liability
with respect to such default.
11.3    Purchaser Default. The parties acknowledge and agree that Seller should
be entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
that expressly survive termination, except that Seller shall have the right to
pursue an action against Purchaser for Seller’s actual damages suffered on
account of a default by Purchaser under Sections 5.1.2, 12.2, and 15.17 of this
Agreement; provided, however, that nothing contained herein shall constitute a
waiver by Seller of any damages, rights or remedies which may be available to
Seller against Purchaser at law or in equity by reason of the indemnity, defense
or hold harmless obligations of Purchaser to Seller as set forth in this
Agreement (other than Purchaser’s failure to consummate the purchase of the
Property on the Closing Date for which Seller shall be paid the Deposit in
accordance with the immediately preceding sentence), all of which are hereby
expressly reserved by Seller; provided, however, nothing contained herein shall
entitle Seller to consequential or punitive damages or any other sums in excess
of Seller’s actual damages.
11.4    Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever, then Purchaser shall promptly deliver to Seller all Property
Information provided to Purchaser by Seller, including copies thereof in any
form whatsoever, including electronic form, along with any and all tests results
and studies of the Property performed by or on behalf of


20



--------------------------------------------------------------------------------





Purchaser pursuant to Article 5, excluding any confidential or proprietary
information or financial modeling. The obligations of Purchaser under this
Section 11.4 shall survive any termination of this Agreement.
ARTICLE 12      BROKERAGE COMMISSION


12.1    Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Rosebud
Properties (“Seller’s Broker”) and that Seller has not taken any action which
would result in any real estate broker’s or finder’s fees or commissions being
due and payable to any party other than Seller’s Broker with respect to the
transaction contemplated hereby. Seller will be solely responsible for the
payment of Seller’s Broker’s commission in accordance with the provisions of a
separate agreement. Purchaser hereby represents and warrants to Seller that
Purchaser has not contracted or entered into any agreement with any real estate
broker, agent, finder, or any party in connection with this transaction except
for Hancock Real Estate Strategies (“Purchaser’s Broker”) and that Purchaser has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due or payable to any party with respect to the
transaction contemplated hereby. Purchaser will be solely responsible for the
payment of Purchaser’s Broker’s commission in accordance with the provisions of
a separate agreement.
12.2    Indemnity. Each party hereby indemnifies and agrees to hold the other
party harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.
ARTICLE 13      NOTICES


13.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
13.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) confirmed email (provided a copy of such notice is
deposited with a nationally recognized overnight courier for next Business Day
delivery), or (iv) by FedEx or a similar nationally recognized overnight courier
service. All such notices, demands, requests or other communications shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not a Business Day, the day of receipt or
required delivery shall automatically be extended to the next Business Day.
13.3    Addresses. The addresses for proper notice under this Agreement are as
follows:
As to Seller:
GGT Crescent Gateway FL Venture, LLC
c/o Crescent Communities, LLC
227 W. Trade Street
Suite 1000
Charlotte, NC 28202
Email: bnatwick@crescentcommunities.com
 
Attention: Brian J. Natwick, President Multifamily Division





21



--------------------------------------------------------------------------------





With copies to:
Crescent Communities, LLC
3340 Peachtree Road NE
Suite 1560
Atlanta, GA 30326
Email: jcurran@crescentcommunities.com
Attention: Jay Curran


and:


GGT Gateway Holdings, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Email: mike.tetrick@cnl.com
Attention: Michael Tetrick


and:


GGT Gateway Holdings, LLC
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Email: tracey.bracco@cnl.com
Attention: Tracey Bracco, Esq., Assistant General Counsel


and:


Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway
Suite 1800
Atlanta, GA 30339
Email: szatcoff@hnzw.com
Attention: Sanford H. Zatcoff, Esq.


and:


Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 800
Orlando, Florida 32801
Email: joaquin.martinez@lowndes-law.com
Attention: Joaquin E. Martinez, Esq.
 
 
As to Purchaser:
NIC GATEWAY ORLANDO, LLC
1033 Demonbreun Street
Suite 630
Nashville, TN 37203
Email: ron@nicolinv.com
Attention: Ron Johnson


 
 



22



--------------------------------------------------------------------------------





With a copy to:
Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700
Nashville, TN 37203
Email: ebowman@bradley.com
Attention: Emily H. Bowman


and:


Bradley Arant Boult Cummings LLP
100 S Ashley Drive, Suite 1300
Tampa, FL 33602
Email: wlittle@bradley.com
Attention: Walter "Chet" Little


 
 
As to Escrow Agent:
Fidelity National Title Insurance Company
2400 Maitland Center Pkwy
Suite 200
Maitland, FL 32751
Email: sam.sobering@fnf.com
Attention: Sam Sobering



Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii), (iii) or (iv) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel, and any notice given by counsel to
a party shall have the same effect as if given by such party.


ARTICLE 14      ASSIGNMENT


Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to a wholly-owned subsidiary of Purchaser without further
evidence of such subsidiary’s financial capability to consummate Closing
hereunder, provided that such subsidiary shall assume, in writing (by execution
of an assignment and assumption agreement satisfactory to Seller), all of
Purchaser’s obligations under this Agreement.
ARTICLE 15      MISCELLANEOUS


15.1    Entire Agreement. This Agreement embodies the entire agreement between
the parties and cannot be varied except by the written agreement of the parties
and supersedes all prior agreements and undertakings.
15.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.
15.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.


23



--------------------------------------------------------------------------------





15.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
15.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
15.6    Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Florida (without reference
to conflicts of laws principles).
15.7    Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
15.8    No Rule of Construction. Seller and Purchaser have each been represented
by counsel in the negotiations and preparation of this Agreement; therefore,
this Agreement will be deemed to be drafted by both Seller and Purchaser, and no
rule of construction will be invoked respecting the authorship of this
Agreement.
15.9    Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein,
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.
15.10    Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
15.11    Business Days. “Business Day” means any day on which business is
generally transacted by banks in the State of Florida. If the final date of any
period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.
15.12    No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
15.13    Press Releases. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller except for any disclosure that may be required by law or applicable
regulation to be made to any applicable governmental or quasi-governmental
authorities or to the public. After the Closing has occurred, Seller and
Purchaser shall each have the right to issue a press release regarding
consummation of the transactions contemplated in this Agreement.
15.14    Attorneys’ Fees and Costs. In the event either party is required to
resort to litigation to enforce its rights under this Agreement, the
non-prevailing party in such litigation shall pay the actual out of pocket costs
and expenses and reasonable attorneys’ fees incurred by the prevailing party in
connection with such action.
15.15    Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective


24



--------------------------------------------------------------------------------





unless and until all counterpart signatures have been obtained. An unsigned
draft of this Agreement shall not be considered an offer by either party to
purchase or sell the Property.
15.16    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.
15.17    Confidentiality
15.17.1    Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law, by
the public disclosure obligations required by the U.S. Securities Exchange
Commission, or which is recommended in good faith by counsel to such other
party.
15.17.2    It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding the
foregoing, Purchaser shall have the right to deliver such information to
Purchaser’s potential investors and potential lenders, in each case on a
need-to-know basis after the recipients have been informed of the confidential
nature of such information and directed not to disclose such information except
in accordance with this Section 15.17. The aforementioned shall not preclude the
disclosure to potential investors of the proposed purchase price, the net
operating income of the Property and the approximate rate of return on the
investment.
15.17.3    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.
15.17.4    Notwithstanding any other provision of this Agreement, the provisions
of Section 15.17 shall survive the termination of this Agreement for one (1)
year following the Effective Date, but shall not survive Closing.
15.18    Jurisdiction and Service of Process. The parties hereto agree to submit
to personal jurisdiction in the State of Florida in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Florida and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Purchaser hereby irrevocably
designates its counsel, Emily H. Bowman at Bradley Arant Boult Cummings LLP, as
its agent for service of process in connection with any matter relating to this
Agreement. The provisions of this Section 15.18 shall survive the Closing or the
termination hereof.


25



--------------------------------------------------------------------------------





15.19    Exculpation. Purchaser agrees that it does not have and will not have
any claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller's Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to Seller
and its assets for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller's Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this Section
15.19, Purchaser hereby unconditionally and irrevocably waives any and all
claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller's Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The provisions of this Section 15.19 shall
survive the termination of this Agreement and the Closing.
15.20    Disclosures.
15.20.1    Section 404.056(6), Florida Statutes, requires the following notice
to be provided with respect to the contract for sale and purchase of any
building:
RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from the Seminole County
health department.
15.20.2    In accordance with the requirements of Section 553.996, Florida
Statutes, the following notice is given to Purchaser:
ENERGY: Purchaser may have the energy efficiency of the building being purchased
determined. Purchaser acknowledges receipt of a brochure notifying Purchaser of
the option for an energy efficient rating on the Improvements. A copy of such
brochure is available at
http://www.floridabuilding.org/fbc/committees/energy/energybrochure-110602.pdf.


15.20.3    If applicable, pursuant to Section 161.57(2), Florida Statutes,
Purchaser waives the right to obtain from Seller an affidavit with respect to,
or a survey meeting the requirements of Chapter 472 of the Florida Statutes
delineating, the location of the coastal construction control line on the
Property.
15.21    1031 Exchange. Both parties recognize and understand that this
transaction may be part of a contemplated "like kind" exchange for Purchaser
under §1031 of the Internal Revenue Code (the "Purchaser's Exchange").  As such,
Seller agrees to cooperate with Purchaser in effectuating the Purchaser's
Exchange, which cooperation may include the execution of documents, and the
taking of other reasonable action, as is reasonably necessary, in the opinion of
Purchaser, to accomplish the Purchaser's Exchange; provided, however that Seller
shall not be required to assume any additional expense or liability in
connection with, or as part of its cooperation with, the Purchaser's Exchange,
nor shall Seller be required to extend the Closing or take title to any property
except as otherwise set forth herein.  Purchaser expressly reserves the right to
assign its rights, but not its obligations, hereunder to a qualified exchange
intermediary, as Qualified Intermediary is provided in IRC Reg.
1.103l(k)-(l)(g)(4), on or before the relevant transfer of the property, as
defined under state law.  The covenant


26



--------------------------------------------------------------------------------





contained in this Section shall survive the Closing and shall not be merged into
any instrument of conveyance delivered at the Closing.


IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the Effective Date.
SELLER:


GGT CRESCENT GATEWAY FL VENTURE, LLC, a Delaware limited liability company


By:
Crescent Gateway Venture, LLC, a Delaware limited liability company, its
Operating Member



By:
Crescent Communities, LLC, a Georgia limited liability company, its sole manager





By: __/S/ JAY CURRAN___________________
Jay Curran, Vice President


PURCHASER:


NIC GATEWAY ORLANDO, LLC, a Delaware
limited liability company




By:    __/S/ RON JOHNSON_______________________
Name: __RON JOHNSON__________________________
Title:    __TREASURER____________________________








27



--------------------------------------------------------------------------------






EXHIBIT A


Intentionally Omitted




30



--------------------------------------------------------------------------------





EXHIBIT B


Intentionally Omitted


31



--------------------------------------------------------------------------------







EXHIBIT C
Intentionally Omitted


32



--------------------------------------------------------------------------------







EXHIBIT D


Intentionally Omitted






33



--------------------------------------------------------------------------------







EXHIBIT E


Intentionally Omitted






34



--------------------------------------------------------------------------------







EXHIBIT F


Intentionally Omitted




35



--------------------------------------------------------------------------------










SCHEDULE 1.4


Intentionally Omitted






36
622482_1

--------------------------------------------------------------------------------










SCHEDULE 1.5


Intentionally Omitted






37
622482_1

--------------------------------------------------------------------------------








SCHEDULE 1.8


Intentionally Omitted








38
622482_1

--------------------------------------------------------------------------------








SCHEDULE 1.9


Intentionally Omitted






39
622482_1

--------------------------------------------------------------------------------











SCHEDULE 6.1.3


Intentionally Omitted




40



--------------------------------------------------------------------------------





SCHEDULE 6.1.8


Intentionally Omitted








41



--------------------------------------------------------------------------------







SCHEDULE 7.5


Intentionally Omitted




42

